      Case 2:20-cv-00656-JCJ Document 13 Filed 12/02/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHONTE WATKINS,               :
                              :              CIVIL ACTION
          Plaintiff,          :
                              :
     v.                       :              NO. 20-656
                              :
VISION ACADEMY CHARTER SCHOOL,:
                              :
          Defendant.          :

                                 ORDER


     AND NOW, this   2nd    day of December       , 2020, upon

consideration of Defendant’s Renewed Motion to Dismiss Pursuant

to Fed.R.Civ.P. 12(b)(6) and to Compel Mediation and

Arbitration, and Plaintiff’s Memorandum of Law in Opposition

thereof, for the reasons stated in the accompanying memorandum,

the Court finds that the third, seventh, and eighth sentences in

the provision titled “Governing Law; Venue; Jurisdiction;

Arbitration” —i.e., “Any fees or costs incurred by a mediator

shall be shared equally by the parties;” “The fees and costs

incurred by AAA and the AAA arbitrator shall be shared equally

by the parties. The prevailing party in the arbitration shall be

entitled to recover from the non-prevailing party reasonable

attorney’s fees and costs incurred by the prevailing party.” —

are unenforceable.




                                    7
      Case 2:20-cv-00656-JCJ Document 13 Filed 12/02/20 Page 2 of 2



     Therefore, it is hereby ORDERED that:

1. Defendant's motion to compel arbitration is GRANTED IN PART

as to the provisions of the arbitration agreement exclusive of

the fee-allocating provisions and DENIED IN PART as to the

motion to dismiss.

2. Defendant shall bear the costs of arbitration. Defendant is

also responsible for the cost of filing fees in excess of the

amount equal to filing a complaint in federal court.

3. All proceedings in this matter are STAYED pending the

completion of arbitration proceedings.



                                        BY THE COURT:


                                        s/ J. Curtis Joyner


                                        ___________________________
                                        J. CURTIS JOYNER,       J.




                                    8
